DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “most excellent capability” and “most excellent property” in claim 7 are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms render the limitations for latency and throughput indefinite and generally the entire claim is indefinite. Plus, claim 7 is generally narrative and indefinite, failing to conform with current U.S. practice.  Claim 7 appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10568061 B1 herein Park.
Claim 1, Park discloses a data transceiver comprising: 
a session control unit configured to control a data session of a particular terminal in response to a request related to the data session, which is received from a control node (Col 3: 60 – Col 4: 8; PDU session management messages are transmitted, since management messages thus control unit); 
an information generation unit configured to generate particular information defined as master operation information relating to the data session control when the request is received (Col 3: 60 – Col 4: 8; pdu session management messages with information on pdu sessions); and 
(Col 15: 4-11, setting up connections with other a plurality of UPFs), 
so as to allow the particular slave data transceiver to identically perform data session control for the particular terminal in response to the request on the basis of the particular information (intended result – the clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited, MPEP 2111.04).

Claim 4, Park discloses the data transceiver of claim 1, wherein the master operation information includes data session information of the data session according to the request, service requirement information including at least one of end-to-end information, a packet detection rule (PDR), a forwarding action rule (FAR), a QoS enforcement rule (QER), and a usage reporting rule (URR), and master and slave interconnection information (Col 10: 30-40).

Claim 5, Claim 5 limits an alternative of claim 4. Since Park discloses claim 4, all the limitations of claim 5 have been met. 

Claim 6, Park discloses the data transceiver of claim 4, wherein the particular information includes at least one of the data session information, the service requirement information, the master and slave interconnection information, and address (Col 10: 30-40).

Claim 7, Park discloses the data transceiver of claim 1, which has a most excellent capability or closest to an access end of the particular terminal in a combination having a most excellent property in terms of expected service delays (latency and throughput), among combinations of data transceivers which can be connected with each other and involved in the data session of the particular terminal, on the basis of a location, an interconnectivity, and a capability of each data transceiver (Col 10: 55-67).

Claim 8, as analyzed with respect to the limitations as discussed in claim 1. Park discloses an information identification unit configured to identify particular information of a data packet when the data packet is received from another data transceiver, wherein the session control unit is configured to control a data session of a particular terminal on the basis of the particular information when there is no data session identical to data session corresponding to the particular information (Col 9: 55-67, Col 10: 30-40, different PDU sessions with different QOS requirements).

Claim 14, as analyzed with respect to the limitations as discussed in claim 1. 

(Col 3: 60 – Col 4: 8; PDU session management messages are transmitted, since management messages thus control unit); controlling, when there is no data session of a particular terminal which is identical to a data sesstion [sic: session] corresponding to the particular information, a data session of the particular terminal on the basis of the particular information (Col 3: 60 – Col 4: 10, setting up a connection); identifying, when there is a data session of the particular terminal which is identical to the data sesstion [sic: session] corresponding to the particular information (Col 3: 60 – Col 4: 10, setting up a connection and maintaining a session with multiple UPFs (thus multiple data sessions)) or [[the data session of the particular terminal is controlled in the controlling, whether there is a slave data transceiver recognized to be directly connected to the data transceiver on the basis of the particular information; and modifying, when the slave data transceiver is identified, a particular header of the data packet and transferring the data packet to the slave data transceiver]]. Limitations within the “[[ ]]” are considered to be written in the alternative.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 3, 9-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US 20190028920 A1 herein Pan.
Claim 2, Park discloses the data transceiver [sic: transceiver] of claim 1. Park may not explicitly disclose wherein the particular information is included in a particular header of the data packet.
Pan discloses wherein the particular information is included in a particular header of the data packet (0084-0086). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include header modification as taught by Pan so as to perform Session-AMBR enforcement and counting of packets for charging by the UPF (0089).

Claim 3, Park discloses the data transceiver of claim 1. Park may not explicitly disclose wherein the packet transfer unit is configured to: insert the particular information by modifying a header of the data packet into the particular information, or additionally insert the particular information in the header of data packet; and transfer the data packet to the particular slave data transceiver through a particular interface defined for signaling between data transceivers.
Pan discloses wherein the packet transfer unit is configured to: insert the particular information by modifying a header of the data packet into the particular information, or additionally insert the particular information in the header of data packet; and transfer the data packet to the particular slave data transceiver through a particular interface defined for signaling between data transceivers (0084-0086). Therefore, it (0089).

Claim 9, as analyzed with respect to the limitations as discussed in claim 2.

Claim 10, as analyzed with respect to the limitations as discussed in claims 3 and 4.

Claim 11, Park discloses the data transceiver of claim 10, wherein the session control unit is configured to: control a data session of the particular terminal in response to a request related to the data session, which is received from a control node (Col 3: 60 – Col 4: 8; pdu session management messages are transmitted, since management messages thus control unit). 
Park may not explicitly disclose control, when there is a data session related to information in the particular header, the existing data session of the particular terminal on the basis of the information in the particular header, and wherein the particular header includes information which is not included in the request related to the data session from the control node among the data session information, the service requirement information, the master and slave interconnection information, and the address information, when there is the data session related to the information in the particular header.
 (0084-0086), and wherein the particular header includes information which is not included in the request related to the data session from the control node among the data session information, the service requirement information, the master and slave interconnection information, and the address information, when there is the data session related to the information in the particular header (0086, indication of data available with QOS). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include header modification as taught by Pan so as to perform Session-AMBR enforcement and counting of packets for charging by the UPF (0089).

Claim 12, Park discloses the data transceiver of claim 9, further comprising: a slave identification unit configured to identify whether a slave data transceiver recognized to be directly connected to the data transceiver (Col 10: 15-30).
Park may not explicitly disclose on the basis of the information in the particular header; an information generation unit configured to, when the slave data transceiver is identified, modify the particular header of the data packet to transfer the modified particular header to the slave data transceiver; and a packet transfer unit configured to transfer the data packet having the modified particular header to the slave data transceiver.
(0056, encapsulation header and e2e header); an information generation unit configured to, when the slave data transceiver is identified, modify the particular header of the data packet to transfer the modified particular header to the slave data transceiver (0056); and a packet transfer unit configured to transfer the data packet having the modified particular header to the slave data transceiver (0056). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include header modification as taught by Pan so as to perform Session-AMBR enforcement and counting of packets for charging by the UPF (0089).

Claim 13, Park discloses the data transceiver of claim 12, wherein the packet transfer unit is configured to transfer the received data packet to a data network when the slave data transceiver is not identified (Fig. 2: PDU session 1).

Claim 16, as analyzed with respect to the limitations as discussed in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. RU 2764259 C1 discloses methods and systems for configuring multiple UPFs as part of the same or different PDU sessions.
WO 2018224126 A1 discloses methods and systems for UPF allocation based on types or users and priority.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468